Citation Nr: 0201919	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  95-14 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center
in Togus, Maine


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or "claimant") 
served on active duty from December 1974 to July 1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in March 
1995 by the Department of Veterans Affairs (VA) Medical and 
Regional Office Center (RO) in Togus, Maine, which denied 
service connection for PTSD.  The veteran entered notice of 
disagreement with this decision in April 1995; the RO issued 
a statement of the case in April 1995; and the veteran 
entered a substantive appeal, on a VA Form 9, which was 
received in May 1995. 

Supplemental statements of the case in March 2000 and August 
2001 also included the issue of entitlement to service 
connection for a personality disorder, including psychiatric 
disabilities other than PTSD, analyzed as whether new and 
material evidence had been presented to reopen a previously 
denied claim for service connection for a personality 
disorder.  However, the Board may only exercise jurisdiction 
over an issue after an appellant has filed both a timely 
notice of disagreement to a rating decision denying the 
benefit sought, and a timely substantive appeal.  38 U.S.C.A. 
§ 7105 (West 1991); Roy v. Brown, 5 Vet. App. 554 (1993).  It 
is unclear from the veteran's representative's submissions 
received in response to these supplemental statements of the 
case whether they are expressing disagreement with the RO's 
denial of any issue other than service connection for PTSD.  
While two of the representative's written submissions listed 
as an issue service connection for personality disorder, the 
references to particular Board decisions and the substantive 
arguments all pertained to the denial of service connection 
for PTSD.  Accordingly, the Board finds that an issue of 
entitlement to service connection for a personality disorder 
or any psychiatric disorder other than PTSD, or whether new 
and material evidence has been presented to reopen such 
claim, is not currently on appeal to the Board. 



FINDINGS OF FACT

1.  All evidence necessary to decide the issue on appeal is 
of record. 

2.  The veteran did not engage in combat with the enemy.

3.  The record includes a medical diagnosis of PTSD, 
competent evidence which supports the veteran's assertion of 
in-service incurrence of the stressful event of a personal 
assault, and medical evidence of a nexus between diagnosed 
PTSD and the stressful event of personal assault in service. 


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f), 4.125(a) (2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
Board finds that, in this appellant's case, the requirements 
of the Veterans Claims Assistance Act of 2000 and 
implementing regulations have been met.  The appellant was 
afforded personal hearings at the RO and before the 
undersigned acting member of the Board.  In the rating 
decision, statement of the case, and supplemental statements 
of the case, the RO advised the appellant of what must be 
demonstrated to establish service connection for PTSD.  A 
personal assault development questionnaire was sent to assist 
in developing the claim.  See Patton v. West, 12 Vet. App. 
272 (1999).  

The Board notes the veteran's contention that further 
development is required to attempt to locate and obtain a 
statement from his former commanding officer to whom the 
veteran reported the personal assault.  The Board also notes 
that the most recent VA examination precluded a diagnosis of 
PTSD because the examiner was instructed not to consider 
PTSD.  However, in light of the Board's decision herein to 
grant the appeal, no further notice or assistance to the 
veteran is necessary in order to decide the claim for service 
connection for PTSD currently on appeal; there is no 
reasonable possibility that further assistance in attempting 
to obtain such verifying information or current examination 
or medical opinion would aid in substantiating the claim.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  Accordingly, 
no further notice to the appellant or assistance in acquiring 
additional evidence is required by the new statute and 
regulations.  

The veteran contends that he currently suffers from PTSD as a 
direct result of a personal assault, or rape, by two men on 
September 27, 1975 during his active service.  He 
specifically contends that he sought medical attention two 
days later and informed the medical provider that he had 
fallen down stairs and hit his head, but did not tell of the 
personal assault.  The veteran contends that he did tell his 
commanding officer of the assault, but was told in essence 
not to mention it again, so he did not tell anyone else about 
the assault until after service.  The veteran further 
contends that his alcohol problems in service are a 
manifestation of this assault, and that he experienced other 
behavioral problems in service and soon after service. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2001).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2001).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  

Service connection for PTSD now requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  Prior to the effective date of 38 C.F.R. 
§ 3.304(f) on June 18, 1999, and at the time of the veteran's 
claim for service connection for PTSD, the requirements for 
service connection for PTSD were: medical evidence 
establishing a clear diagnosis of the condition; credible 
supporting evidence that the claimed stressor actually 
occurred; and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. 
§ 3.304(f) (1998).  Generally, when a law or regulation 
changes while a case is pending, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  In this case, the Board finds that the new 
regulation is potentially more beneficial in this veteran's 
case because it only requires medical evidence of a current 
diagnosis of PTSD in accordance with DSM-IV, but no longer 
requires a "clear" diagnosis of PTSD (which could include a 
diagnosis based on a version of DSM prior to the DSM-IV).  
However, in light of the Board's grant of the appeal, the 
Board finds that the veteran was not prejudiced by not being 
notified of the change in the regulation.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

With regard to the claimed stressor involving allegations of 
personal assault, VA recognizes that veterans claiming 
service connection for disability due to an in-service 
personal assault face unique problems documenting their 
claims.  Personal assault is an event of human design that 
threatens or inflicts harm.  Although these incidents are 
most often thought of as involving female veterans, male 
veterans may also be involved.  These incidents are often 
violent and may lead to the development of PTSD secondary to 
personal assault.  VA ADJUDICATION PROCEDURE MANUAL M21-1, 
Part III, 5.14 (April 30, 1999) (hereinafter M21-1).  Because 
assault is an extremely personal and sensitive issue, many 
incidents of personal assault are not officially reported, 
and victims of this type of in-service trauma may find it 
difficult to produce evidence to support the occurrence of 
the stressor.  Therefore, alternative evidence must be 
sought.  The M21-1 includes a sample letter to be sent to the 
veteran, asking him to provide detail as to any treatment he 
had received, any family or friends he had communicated with 
concerning this claimed personal assault, and any law 
enforcement or medical records pertaining to the alleged 
assault.  M21-1, Part III, 5.14 (April 30, 1999).  See also 
YR v. West, 11 Vet. App. 393 (1998) (5.14 is a substantive 
rule and the equivalent of a VA regulation).

With respect to claims involving personal assault, all 
available evidence must be carefully evaluated.  If the 
military records do not document that a personal assault 
occurred, alternative evidence might still establish an in-
service stressful incident.  Behavior changes that occurred 
at the time of the incident may indicate the occurrence of an 
in-service stressor.  Examples of behavior changes that might 
indicate a stressor are (but are not limited to): (a) visits 
to a medical or counseling clinic or dispensary without a 
specific diagnosis or specific ailment; (b) sudden requests 
that the veteran's military occupational series or duty 
assignment be changed without other justification; (c) lay 
statements indicating increased use or abuse of leave without 
an apparent reason such as family obligations or family 
illness; (d) changes in performance and performance 
evaluations; (e) lay statements describing episodes of 
depression, panic attacks, or anxiety but no identifiable 
reasons for the episodes; (f) increased or decreased use of 
prescription medications; (g) increased use of over-the-
counter medications; (h) evidence of substance abuse such as 
alcohol or drugs; (i) increased disregard for military or 
civilian authority; 
(j) obsessive behavior such as overeating or undereating; (k) 
pregnancy tests around the time of the incident; (l) 
increased interest in tests for HIV or sexually transmitted 
diseases; (m) unexplained economic or social behavior 
changes; 
(n) treatment for physical injuries around the time of the 
claimed trauma but not reported as a result of the trauma; 
and (o) breakup of a primary relationship.  M21-1, Part III, 
5.14(7).  In personal assault claims, secondary evidence may 
need interpretation by a clinician, especially if it involves 
behavior changes.  Evidence that documents such behavior 
changes may require interpretation in relationship to the 
medical diagnosis by a VA neuropsychiatric physician.  M21-1, 
Part III, 5.14(8).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b) (West 
Supp. 2001); 38 C.F.R. § 3.304(d),(f) (2001); Doran v. Brown, 
6 Vet. App. 283, 289 (1994).  

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993). 

In this case, there is no objective evidence that the veteran 
"engaged in combat with the enemy."  See VAOPGCPREC 12-99.  
The veteran's DD Form 214 does not indicate references to 
combat, but reflects that the veteran was an administration 
specialist, was stationed at an Air Force Base in 
Massachusetts for the entire period of service, and earned no 
decorations, medals, badges, ribbons, or awards.  Moreover, 
the veteran does not even allege that the claimed in-service 
stressful event of a personal assault was related to combat 
with the enemy in service.  For these reasons, the Board 
finds that the veteran did not engage in combat with the 
enemy and that the reported stressor is not claimed to be 
related to combat.  

Because the veteran did not engage in combat with the enemy, 
his lay testimony alone is not enough to establish the 
occurrence of the alleged stressor of personal assault.  
However, after a review of the evidence, the Board finds that 
the service records and other evidence of record is 
sufficient to raise a reasonable doubt as to whether the 
alleged stressor of a personal assault occurred in September 
1975 during the veteran's active duty service.  The Board has 
specifically considered behavior changes that occurred at the 
time of the incident, or soon thereafter, as indicated by the 
M21-1, which may indicate the occurrence of an in-service 
stressor.  

The M21-1 contemplates that visits to a medical clinic 
without a specific diagnosis or specific ailment is a 
behavior change occurring at the time of the incident that 
might indicate a stressor.  In this veteran's case, in 
service on September 29, 1975, the veteran reported that two 
nights prior he sustained an injury to the right side of his 
head and abdomen.  His specific complaints included blurred 
vision, right-sided headache, feeling of pins and needles on 
the right side of the scalp, and a tight abdominal feeling.  
No diagnosed disability was entered at that time, while 
further observation was indicated.  About three weeks later, 
on October 17, 1975, the veteran reported that he felt about 
the same.  Still no diagnosis was rendered to account for the 
reported symptoms.  By November 19, 1975, the veteran also 
complained of vomiting every other day for the previous 
month; an assessment regarding this complaint was deferred.  
While the veteran reported specific ailments, it is of note 
that he reported complaints affecting both his abdomen and 
head, and reported several symptoms.  These entries are some 
evidence of initial visits to a medical facility without a 
specific diagnosis.  

The record also reflects that by February 1976 the veteran 
indicated that he was unhappy in service and was anxious to 
be released.  This reflects the veteran's desire not to 
remain in service, which includes a desire not to remain on 
the same base or in the same command.  This is analogous to 
the M21-1 behavior change of a sudden request for a change of 
duty assignment.

Changes in performance and performance evaluations are 
behavior changes contemplated by M21-1 that might indicate a 
stressor.  The only specific or quantified measures of the 
veteran's performance during the period following the alleged 
personal assault is a January 1976 Performance Report which 
reflects that the veteran's self improvement efforts 
(training accomplishments) and adaptability to military life 
(personal conduct) were below minimum acceptable standards.  
While this report is indicated to have been based on the 
previous one year period ending in December 1975, there is no 
previous report to provide a baseline for comparison.  The 
February 1976 endorsement to this referral reflects poor 
progression in on-the-job training, with failure of the end 
of course test, and continual problems in getting to his duty 
section on time.  Such poor performance is also indicated by 
the veteran's mother's statement that the veteran's 
commanding officer and others in service called her to talk 
about the veteran, and the fact that the veteran's supervisor 
called to talk to service medical examiners about the 
veteran.  The veteran was discharged from service in July 
1976, well before the end of his four year service agreement.  
While it is unclear when a change in behavior in service 
occurred, the record reflects that the veteran's personal 
conduct toward the end of service indicated low adaptability 
to military life.  

Evidence of alcohol abuse is also a behavior change indicated 
by M21-1 as behavior that might indicate a stressor.  In this 
case, the evidence shows that in service in January 1976, 
three months after the alleged personal assault in September 
1975, the veteran reported a history of heavy drinking.  
While the January 1976 treatment entry indicates that the 
veteran reported a one year history of heavy drinking, the 
first evidence of record to indicate alcohol abuse was a 
December 1975 entry diagnosing probable alcohol gastritis.  
The abdominal complaints which led to later diagnoses of 
alcoholism were first noted contemporaneously with the 
reported injury in September 1975 which the veteran now 
contends was associated with the in-service rape.  The 
evidence reflects that heavy drinking, alcoholism, and 
associated blackouts were indicated in the months following 
the personal assault in service until discharge from service.  
The fact that the veteran's commanding officer called the 
veteran's mother during service expressing concern about the 
veteran's alcohol problems, and the veteran's supervisor 
contacted service medical personnel about the veteran's 
drinking problem, also tend to indicate a behavioral change 
of alcohol abuse consistent with the occurrence of a 
stressful event in service. 

Obsessive behavior is a change contemplated by M21-1 that 
might indicate a stressor.  His mother wrote in October 1996 
that when she went to visit the veteran in service she found 
the veteran to be angry and irritable and refused to talk to 
her.  The veteran's mother wrote that after service he seemed 
distant, incoherent, and shallow, and would stare aimlessly 
in a corner of a room or in a closet.  The veteran's mother 
also wrote that soon after service the veteran developed the 
obsessive behavior of washing himself multiple times daily, 
that he constantly showered and cleaned himself, to the point 
of leaving scratches and marks on his body.  In a September 
1996 letter, a private psychologist wrote that the veteran 
was a compulsive cleaner and showered 5 to 6 times a day to 
the point that he had a skin condition.   

Another of the behavior changes indicated by the M21-1 is 
treatment for physical injuries around the time of the 
claimed trauma but not reported as a result of the trauma.  
Service medical records reflect that on September 29, 1975 
the veteran reported injury to the head and abdomen, but did 
not report a personal sexual assault which he later alleged 
was the source of such complaints.  

The Board also finds it significant that at the first 
examination after service (the veteran filed his claim for 
service connection for alcoholism and a "nervous condition" 
within one month of service separation), at a VA examination 
in November 1976, the veteran, apparently reluctantly and 
after breaking down and crying, reported an incident of being 
"jumped" and raped by fellow soldiers in service while 
walking back from a club on base.  

The veteran has testified under oath at two personal hearings 
regarding the incurrence of a rape in service in September 
1975.  The Board finds that, although the veteran does not 
consistently recall dates of occurrence of events, including 
the in-service rape, his essential testimony regarding this 
event, as well as other significant facts he reported, are 
consistent with the service medical record evidence and other 
corroborative evidence.  The veteran's testimony includes 
that he did not have a problem with alcohol prior to service, 
that he was raped in service on September 27, 1975, that he 
reported for medical treatment two days later but did not 
mention the assault, that his behavior changed in service, 
including development of an alcohol problem in service prior 
to discharge, that he mentioned the assault at a VA 
examination in 1976.  The other evidence of record does not 
otherwise demonstrate that the veteran's essential testimony 
is not credible.  The post-service medical evidence of record 
tends to corroborate the veteran's testimony as it reflects 
that from 1987 the veteran has reported the occurrence of an 
in-service rape on numerous occasions, including solely for 
treatment purposes. 

Based on this evidence, the Board finds that the service 
records and other evidence of record is sufficient to raise a 
reasonable doubt as to whether the alleged stressor of a 
personal assault occurred in September 1975 during the 
veteran's active duty service.  Resolving reasonable doubt on 
this question in the veteran's favor, the Board finds that 
the reported stressor of a personal assault occurred in 
September 1975.  38 C.F.R. § 3.102.

The record includes a medical diagnosis of PTSD and medical 
evidence of a nexus between diagnosed PTSD and the stressful 
event of personal assault in service, the two additional 
elements required to establish a claim for service connection 
for PTSD.  38 C.F.R. § 3.304(f).  For example, a February 
1987 VA progress note records the veteran's reported history 
of a rape during active service by two military police, with 
a diagnosis of post-traumatic reaction to rape, with 
depression.  A VA hospital summary in June 1994 reflects a 
history which included the report of in-service rape, and 
resulted in diagnoses which included a history of non-combat 
PTSD.  The progress notes reflect consideration of PTSD as 
the primary diagnosis.  VA outpatient treatment records from 
1987 to 1994 reflect a continued diagnosis of PTSD based on 
reports of a rape in service.  An August 1995 entry reflects 
a diagnosis of PTSD based on reported symptomatology and 
report of a rape in service in 1976.  A VA physician's 
memorandum and a physician statement in November 1994, and a 
private psychologist's letter in January 1995, reflect 
diagnoses of PTSD as the primary disabling condition, but do 
not specify whether the diagnoses are based on the reported 
in-service personal assault or a post-service assault 
reported to have occurred in 1986.  However, in a September 
1996 letter, the same private psychologist wrote that the 
veteran was suffering from PTSD as a result of being raped 
while in service.  Again in July 1997 this psychologist wrote 
that he had treated the veteran since 1994 for symptoms 
suggestive of PTSD, based on the report of the veteran having 
been raped in service by military police.  Records from the 
U.S. Social Security Administration dated in 1995 reflect 
that the veteran was awarded disability benefits based on 
several disabilities, one of which was an anxiety-related 
disorder (the history included the diagnosis of non-combat 
PTSD).  

As indicated, the record includes a medical diagnosis of 
PTSD, competent evidence which supports the veteran's 
assertion of in-service incurrence of the stressful event of 
a personal assault, and medical evidence of a nexus between 
diagnosed PTSD and the stressful event of personal assault in 
service.  For these reasons, and with the resolution of 
reasonable doubt in the veteran's favor, the Board finds that 
the veteran's diagnosed PTSD was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 

5107, 5103, 5103A (West 1991 & West Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f), 4.125(a); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).  


ORDER

The appeal for service connection for PTSD is granted. 




		
	MICHAEL A. PAPPAS
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

